Exhibit 10.34

CONFIDENTIALITY, INTELLECTUAL

PROPERTY AND NON-COMPETE AGREEMENT

This CONFIDENTIALITY, INTELLECTUAL PROPERTY AND NON-COMPETE AGREEMENT
(“Agreement”) is made and entered into as of the 19th day of January, 2010 (the
“Effective Date”) by and between Golfsmith International Holdings, Inc. and its
subsidiaries (the “Company”) and Steve Larkin (“Executive”).

PRELIMINARY STATEMENTS

A. The Company desires to employ Executive as Steve Larkin, and Executive
desires to be employed by the Company in said capacity; and

B. Each Party desires to set forth in writing the terms and conditions of their
understandings and agreements as to the issues of confidentiality,
non-disclosure and non-competition.

C. Each Party agrees that this Agreement applies for all lines of business
existing upon Executive’s separation of employment with Company.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Parties agree as follows:

STATEMENT OF AGREEMENT

 

1. Nondisclosure.

(a) Definition. “Confidential Information” means any and all material, data,
discoveries, ideas, improvements, information, inventions, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic, technical or otherwise), arrangements, pricing
and/or other information of, or relating to the Company (as well as its clients,
customers, and/or vendors) that is confidential, proprietary, and/or a trade
secret, (i) by its nature, (ii) based on how it is treated or designated by the
Company, (iii) based on the significance of its existing or potential commercial
value or business utility; (iv) such that its appropriation, use or disclosure
would have a material adverse effect on the business or planned business of the
Company, or (v) as a matter of law. Confidential Information includes, without
limitation, business operations and methods; financial performance; contractual
relationships; business partners and relationships; clients and customers;
marketing modules and/or strategies; and lists with information related to
existing or prospective clients, customers. There is no requirement that any
Confidential Information be reduced to a writing to meet the foregoing
definition. Work Product (as defined below) is included in the definition of
Confidential Information. To the extent Confidential Information is reduced to a
writing, there is no requirement that any documents, information, materials or
media be marked “confidential” or bear any similar marking in order to fall
within the definition of “Confidential Information.”

(b) Exceptions. To the extent Executive can demonstrate the following by clear
and convincing evidence, Confidential Information does not include material,
data, and/or information: (1) that the Company has voluntarily and fully placed
in the public domain with the intent for such information to remain public and
be readily and publicly accessible; (ii) that has been lawfully and
independently developed and publicly disclosed by third parties without any
direct or indirect access to any Confidential Information as evidenced by prior
written records; (iii) that constitutes the general nonspecialized knowledge and
skills gained by Executive during the Employment Period (as defined below)
without use of or access to any Confidential Information; (iv) that otherwise
enters the public domain



--------------------------------------------------------------------------------

through lawful means; or (v) that Executive provides to third parties regarding
Executive’s obligations under this Agreement; provided, however, that the
unauthorized appropriation, use, or disclosure of Confidential Information by
Executive; directly or indirectly, shall not affect the protection and relief
afforded by this Agreement regarding such information. Any Confidential
Information that includes a combination of features or aspects shall not be
deemed to be within any of the foregoing exceptions merely because individual
features or aspects fall within any one or more of such exceptions, but only if
the combination itself falls within any of the exceptions.

(c) Provision. The Company promises to provide Executive with access to
Confidential Information as reasonably necessary for the performance of the
Executive’s job duties.

(d) Protection, Both during and after the Employment Period, Executive shall
not, in any manner, directly or indirectly: (i) appropriate, download, print,
copy, image, fax, e-mail, remove, use, disclose, divulge, and/or communicate any
Confidential Information, to or for the benefit of any Person (as defined
below), including (without limitation) originals or copies of any Confidential
Information, in any media or format, except for the Company’s benefit within the
course and scope of Executive’s employment, or with the prior written consent of
the Chief Executive Officer of the Company or his/her designee (“CEO”); or
(ii) take or encourage any action that would circumvent, interfere with, or
otherwise diminish the value or benefit of any Confidential Information to the
Company. All Confidential Information is the exclusive property of the Company,
the appropriation, use and/or disclosure of which is governed and restricted by
this Agreement. Executive agrees to use utmost diligence to protect and
safeguard the Confidential Information as prescribed in Section 1 of this
Agreement.

(e) Return and Review. All Confidential Information, and all other information
and property affecting or relating to the business of the Company (including
without limitation files, documents, materials, records, notebooks, customer
lists, business proposals, contracts, agreements and other repositories
containing information concerning the Company or the business of the Company),
within the Executive’s possession, custody or control, regardless of form or
format, shall remain, at all times, the property of the Company. At any time
that the Company may request, during or after the Employment Period, Executive
shall deliver to the Company, all originals and copies of Confidential
Information, and all other information and property affecting or relating to the
business of the Company, within Executive’s possession, custody or control,
regardless of form or format; provided that, upon the Termination Date (as
defined below), Executive shall effect such delivery without the necessity of a
prior Company request. Both during and after the Employment Period, the Company
shall have the right of reasonable access to review, inspect, copy, and/or
confiscate any Confidential Information, and any other information and property
affecting or relating to the business of the Company, within Executive’s
possession, custody or control.

Response to Third Party Requests. Upon receipt of any formal or informal
request, by legal process or otherwise, seeking Executive’s direct or indirect
disclosure or production of any Confidential Information to any Person,
Executive shall promptly and timely notify the Company and provide a description
and, if applicable, hand deliver a copy of such request to the Company.
Executive irrevocably nominates and appoints the Company to act in the
Executive’s name, place and stead to perform any act that Executive might
perform to defend and protect against any disclosure or production of
Confidential Information,

 

2. Work Product.

(a) Definition. As used in this Agreement, the term “Work Product” means all
patents and patent applications, all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, creative works,
discoveries, software, computer programs, modifications,

 

2



--------------------------------------------------------------------------------

enhancements, know-how, formulations, concepts and ideas, all similar or related
information (in each case whether patentable or not), all copyrights and
copyrightable works, all trade secrets, confidential information, and all other
intellectual property and intellectual property rights, that are written,
conceived, reduced to practice, developed, and/or made by Executive, either
alone or with others in the course of Executive’s employment with or services to
Company (including employment or services prior to the Effective Date).

(b) Assignment. Subject to Section 2.e. below, Executive hereby assigns to
Company all right, title, and interest to all. Work Product that (i) relates to
the Company’s actual or anticipated business, research and development, or
existing or future products or services, or (ii) is conceived, reduced to
practice, developed, or made using any equipment, supplies, facilities, assets,
information, or resources of the Company (including, without limitation, any
intellectual property rights).

(c) Work for Hire. Subject to Section 2.e. below, any and all Work Product
created or developed by Executive during the Employment Period that is
protectable under copyright law, including without limitation works of
authorship, computer software and related works, are agreed and stipulated to be
“work for hire” under applicable copyright law, and the sole property of the
Company, which is deemed to be the exclusive author, copyright claimant, and
owner of the copyright in such work. To the extent any of the preceding
copyrighted works are not deemed a “work for hire” under applicable copyright
law, Executive hereby irrevocably assigns all right, title and interest in such
copyrighted works to Company or its designee.

(d) Disclosure and Assistance. Subject to the terms of Section 2.e., both during
and after the Employment Period, Executive will promptly disclose all Work
Product to the Company and perform all actions reasonably requested by the
Company (whether during or after the Employment Period) to establish and/or
confirm the title, ownership and proprietary interest of the Company in any Work
Product, and to protect the Company’s Work Product. Executive will not file any
patent or copyright applications related to any Work Product except with the
written consent of Company. Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents, to act for and on
Executive’s behalf to execute and file any applications or related findings and
to do all other lawfully permitted acts to further the prosecution, issuance and
enforcement of Work Product, with the same legal force and effect as if executed
by Executive.

(e) Exclusions. Except for any matter(s) listed in the following table, there is
no Work Product in existence that Executive claims to be excluded from this
Agreement, whether from prior employment with or service to Company, or
otherwise.

 

DATE    DESCRIPTION      

3. Non-Compete and Non-Solicitation. Executive acknowledges and agrees that, as
an employee and representative of the Company, Executive will be given access to
specialized training and Confidential Information as reasonably necessary for
the performance of the Executive’s job duties. Executive acknowledges and agrees
that this creates a special relationship of trust and confidence between the
Company, Executive and the Company’s current and prospective clients and
customers. Executive further acknowledges and agrees that there is a high risk
and opportunity for any Person given

 

3



--------------------------------------------------------------------------------

access to such responsibility, specialized training, and Confidential
Information to misappropriate the relationship and goodwill existing between the
Company and the Company’s current and prospective clients and customers.
Executive therefore acknowledges and agrees that it is fair and reasonable for
the Company to take steps to protect itself from the risk of such
misappropriation. Consequently, Executive agrees to the following restrictive
covenants:

(a) Customer Non-Solicitation. During the Employment Period, Executive shall not
directly

or indirectly divert away or attempt to divert away any business from the
Company to another company, business, or individual. During the Non-Interference
Period (as defined below), Executive shall not directly or indirectly Solicit,
divert away or attempt to divert away from the Company any business of any
Company Customer (as defined below).

(b) Employee Non-Solicitation. During the Non-Interference Period, Executive
shall not

directly or indirectly, in any capacity: (1) Solicit any employee, agent or
representative of the Company who was an employee, agent or representative of
the Company upon Executive’s separation from Company, to terminate such person’s
relationship with the Company or to become employed by any Person other than the
Company; (ii) approach any such employee, agent or representative of the Company
for any of the foregoing purposes; (iii) authorize, Solicit or assist in the
taking of such actions by any third party; or (iv) hire or retain any such
employee, agent or representative of the Company.

(c) Non-Compete. During the Employment Period and the Non-Interference Period,
absent

the Company’s express written permission, Executive shall not provide the same
or substantially the same services that Executive provides to the Company, in
the Same or Similar Business (as defined below) within the Market Area (as
defined below). This restriction includes working, directly or indirectly, as an
employee, employer, consultant, agent, principal, partner, corporate officer,
director, holder of more than five percent of the stock, or in any other
individual or representative capacity.

(d) Definitions.

i. The term “Company Customer” means any Person that Executive contacted,
solicited, serviced, and/or had access to Confidential Information about, during
the Employment Period.

ii. The term “Market Area” means the continental United States of America.

iii. The term “Non-Interference Period” means the twenty-four (24) months
following the Termination. Date.

iv. The term “Same or Similar Business” means as a full-line golf specialty
retailer, including without limitation PGA Tour Superstores, Dick’s Sporting
Goods, Golf Town, Edwin Watts, or any other retail business that derives more
than 20% of its revenues from the sale of golf related equipment or services.

v. The term “Solicit” means directly or indirectly soliciting, inducing,
attempting to induce, or assisting any Person in any such solicitation,
inducement or attempted inducement, in all cases regardless of whether the
initial contact was by the Executive, the Company Customer, or any other Person.

(e) Acknowledgement. Executive acknowledges that the compensation, specialized
training, and Confidential Information provided to Executive pursuant to this
Agreement gives rise to the Company’s interest in restraining Executive from
competing with the Company, that the foregoing restrictive covenants are
designed to enforce such consideration and that any limitations as to time,
geographic scope and scope of activity to be restrained as defined herein are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interest of the Company.

 

4



--------------------------------------------------------------------------------

4. Non-Disparagement.

(a) Media Nondisclosure. During and after the Employment Period, except as may
be authorized in writing by Company, Executive shall not directly or indirectly
disclose or release to the Media (as defined below) any information concerning
or relating to any aspect of the Executive’s employment or termination from
employment with Company, any non-public information related to the business of
Company, and/or any aspect of any dispute that is directly or indirectly the
subject of or related to this Agreement. The term “Media” means any news
organization, station, publication, show, website, web log (bldg), bulletin
board, chat room and/or program (past, present andior future), whether published
through the means of print, radio, television, text message, Twitter (or similar
services), Facebook (or similar services), the Internet, or otherwise, and any
member, representative, agent and/or employee of the same.

(b) Non-Disparagement. During and after the Employment Period, the Executive
shall not make any statements, comments or communications in any form, oral,
written or electronic to any Media or any Customer, which would constitute
libel, slander or disparagement of the Company; provided, however, that the
terms of this Section shall not apply to communications between the Executive
and, as applicable, the Executive’s attorneys or other persons with whom
communications would be subject to a valid claim of privilege existing under
common law, statute or rule of procedure. The Executive further agrees that the
Executive will not in any way solicit any such statements, comments or
communications from others.

5, Severance. Provided Executive has worked for the Company for at least ninety
(90) days, Executive shall be entitled to receive severance as set forth in this
paragraph.

(a) Entitlement. The Company shall pay severance to Executive in the event of
Executive’s involuntary termination from the Company. As used herein,
involuntary termination means an involuntary termination that is not for Cause
(as defined below) and/or not an alleged constructive discharge.

(b) Severance Amount. Provided Executive signs a release agreement and complies
with this Agreement, the Company shall pay to Executive one year’s severance at
the annual rate base pay being paid to Executive as of Termination Date.

(c) Severance Terms. The Company shall pay the severance described above in
equal installments, less required tax deductions, over the Non-Interference
Period.

(d) Termination of Severance Payments. In the event that Executive breaches this
Agreement, the Company’s obligation to continue to pay any severance as
described in this paragraph ceases.

(e) 409A. Notwithstanding the foregoing, if Executive is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) Executive shall not be entitled to receive the
severance described herein or other benefits, to the extent that such pay or
benefits provide for the deferral of compensation within the meaning of
Section 409A, before the date that is six months after Executive’s termination
or, if earlier, Executive’s death, At the conclusion of such six-month period,
Executive shall commence the receipt of Executive’s severance

 

5



--------------------------------------------------------------------------------

described herein (without interest) to the extent Executive is otherwise
entitled to commence such receipt under this Agreement. Notwithstanding anything
to the contrary in this Agreement, with respect to any amounts payable to
Executive under this paragraph in connection with a termination of Executive’s
employment that would be considered “non-qualified deferred compensation” under
Section 409A of the Code, in no event shall a termination of employment be
considered to have occurred unless such termination constitutes Executive’s
“separation from service” with the Company as such term is defined in Treasury
Regulation Section 1.409A-1(h), and any successor provision thereto (“Separation
from Service”).

i. Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, to the maximum extent permitted by applicable law, the severance
payable to Executive shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals).

ii. Section 409Ae Separate Payments. The severance provided under this Agreement
is intended to be written, administered, interpreted and construed in a manner
such that no payment or benefits provided under this Agreement become subject to
(a) the gross income inclusion set forth within Section 409A(a)(I )(A) of the
Code or (b) the interest and additional tax set forth within
Section 409A(a)(1)(13) of the Code (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of Section 409A Penalties. In no event shall
the Company be required to provide a tax gross-up payment to Executive or
otherwise reimburse Executive with respect to Section 409A Penalties. For
purposes of Section 409A of the Code, each payment that Executive may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment and shall not collectively be treated as a single payment.

 

6. General Provisions.

(a) Definitions. The following definitions are for the purposes of this
Agreement, but are not the only terms defined for the purposes of this
Agreement.

i. The term “Affiliate(s)” means (i) any Person, whether de jure or de facto,
that directly or indirectly owns, is owned by, or is under common ownership
with, the Company to the extent of at least 50% of the equity having the power
to vote on or direct the affairs of the entity; or (ii) any Person actually
controlled by, controlling, or under common control with, the Company.

ii. The term “Cause” means the occurrence of any of the following events:
(i) Executive has misappropriated any funds or property of the Company or its
subsidiaries or of a fellow employee; (ii) Executive has been convicted of a
felony; (iii) Executive has obtained personal profit from any transaction of the
Company with a third party without the prior approval of such profit by the
Company; (iv) Executive illegally possesses or uses an drug or narcotic;
(v) Executive willfully destroys property of the Company; (vi) Executive has
made any untrue or material omissions on or in support of Executive’s
application for employment, regardless of when discovered, and/or Executive has
falsified business or personnel records of the Company; or (vii) Executive
commits any act intended to damage the reputation of the Company and/or its
employees or which, in fact, damages the reputation of the Company and/or any
such employees.

iii. The term “Employment Period” means the Executive’s term of employment from
the first day of Executive’s work for the Company and/or any of its Affiliates
through the last day of Executive’s work for the Company and/or any of its
Affiliates, regardless of whether the employment termination or resignation is
voluntary, involuntary, for cause, or not for cause. The Employment Period is
not dependent on the date of this Agreement.

 

6



--------------------------------------------------------------------------------

iv. The term “Person” means an individual, an independent contractor, a sole
proprietor, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust (including, without limitation, a
business or state trust), a joint venture, an unincorporated organization, a
governmental entity, court, department, agency or political subdivision, or any
other individual, business, legal, commercial, or governmental entity, as
applicable.

v. The term “Termination Date” means the last day of the Employment Period.

(b) Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

(c) Entire Agreement. This Agreement, documents referred to herein, and other
written agreements or written understandings of the Parties of even date
herewith, embody the complete agreement and understanding between the Parties
solely with regard to the subject matter herein, and supersede and preempt any
prior understandings, agreements or representations by or between the Parties,
written or oral, but only to the extent they relate to the subject matter
herein. The Parties each have decided to enter into this Agreement based on
their own independent judgment.

(d) Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service, or electronic mail, or facsimile
transmission (with electronic confirmation of successful transmission) to the
Parties at the following addresses or at such other addresses as shall be
specified by the Parties by like notice, in order of preference of the
recipient:

 

 

If to the Company:    If to Executive:

Attn: General Counsel

Golfsmith International Holdings, Inc.

11000 North IH 35

Austin, TX 78753

(512) 821-4140

  

Steve Larkin

3000 Blackburn Street, #1802

Dallas, TX 75204

                                                                   
                                                          

 

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission or personal delivery, on the date of actual transmission or, as the
case may be, personal delivery.

(e) Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to any conflict
of laws rule or principle which might refer the governance or construction of
this Agreement to the laws of another jurisdiction. Any action in regard to this
Agreement or arising out of or relating to its terms and conditions, shall have
exclusive venue be instituted and litigated exclusively in Austin, Texas, to
which venue the Parties consent.

 

7



--------------------------------------------------------------------------------

(f) Assignment. This Agreement is personal to Executive and may not be assigned
in any way by Executive without the prior written consent of the Company. The
Company may assign its rights and obligations under this Agreement.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will take effect as an original, and all of which shall evidence one and the
same Agreement.

(h) Amendment. This Agreement may be amended only in writing signed by Executive
and by a duly authorized representative of the Company (other than Executive).

(i) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed in accordance to its fair meaning and not strictly for
or against the Company or Executive.

(j) Non-Waiver. The failure by either Party to insist upon the performance of
any one or more terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either Party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing signed by the Company (other than
Executive) and the Executive.

(k) Warranties. Executive warrants and represents to the Company as follows:

i. Agreement Disclosure. Executive has provided Company a true and correct copy
of Executive’s employment agreement(s) with all of Executive’s previous
employers, and, as of the execution date of this Agreement, Executive has not
violated any lawful obligations to any previous employer. Executive acknowledges
Company’s instructions not to breach any such lawful obligations. Executive
represents and warrants that neither Executive’s employment by the Company, nor
the obligations provided in this Agreement, in any way conflict with any
obligation of Executive to a third party or former employer.

ii. Prior Employer Information. Executive understands that it is the Company’s
policy and practice to respect the intellectual property, confidential
information, and proprietary rights of others. Executive represents and warrants
that Executive has returned to Executive’s prior employers all confidential,
proprietary information belonging to such prior employers and that Executive
does not possess any confidential, proprietary information belonging to any
former employer or third party. During and after the Employment Period,
Executive shall not use or disclose to the Company, or to any of its Affiliates,
or to any other Person, any confidential or proprietary information or trade
secrets of any of Executive’s previous employer(s) or any related entity of such
employer(s), and will not access, or bring onto Company premises, such
confidential or proprietary information or trade secrets, unless consented to in
writing by such employer(s) and then only with the prior written authorization
of the CEO. Executive shall be personally responsible for any and all liability
resulting from Executive’s breach of this Section, and as such, SHALL FULLY AND
COMPI,ETEI,Y INDEMNIFY, DEFEND AND HOLD HARMLESS the Company, for any and all
such liability.

iii. Conflicts. Except with respect to matters previously disclosed in writing
by Executive to the Company, Executive hereby represents and warrants to the
Company that the execution, delivery, and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate, or cause a
default under any obligation, contract, agreement, instrument, order, judgment,
or decree by which Executive is bound.

 

8



--------------------------------------------------------------------------------

iv. Understanding. Executive hereby acknowledges and represents, by signing this
Agreement, that Executive has read this Agreement before signing it, and that
Executive fully understands its purposes, terms, and provisions, which Executive
hereby expressly acknowledges to be reasonable in all respects. Executive
further acknowledges receipt of one copy of this Agreement

(l) Notification of New Employer. In the event that Executive’s employment is
terminated for any reason, Executive hereby consents to the notification by the
Company to Executive’s new employer of Executive’s rights and obligations under
this Agreement. In addition, in the event that Executive plans to render
services to a company that works in a similar field as the Company, Executive
agrees to provide the Company with as much notice as possible of Executive’s
intention to join that company or business but in no event will Executive
provide less than two weeks notice of that intention; provided, the provision of
such notice and the Company’s receipt thereof shall not diminish Executive’s
obligations under this Agreement without regard to this Section, and shall not
constitute a waiver of any breach of any provision of this Agreement.

(m) Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, Executive’s heirs and personal representatives, and the
Company, its successors and assigns.

(n) AT-WILL EMPLOYMENT. Executive’s EMPLOYMENT WITH THE COMPANY IS ON AN
“AT-WILL” BASIS, SUCH THAT NOTHING IN THIS AGREEMENT, OR THE COMPANY’S
PRACTICES, POLICIES, PROCEDURES, OR BENEFITS, SHALL BE CONSTRUED TO ALTER
EXECUTIVE’S STATUS AS AN EMPLOYEE-AT-WILL OF THE COMPANY. Executive may resign
from the Company at any time and for any or no reason, upon fourteen (14) days
advance written notice. The Company may terminate Executive’s employment at any
time, for any lawful reason or for no reason, without advance notice.

(o) Remedies. The Parties recognize and affirm that in the event of a breach of
Sections 1, 2, 3, and/or 4 of this Agreement, money damages would be inadequate
and the Company would not have an adequate remedy at law, Accordingly, the
Parties agree that in the event of such a breach or a threatened breach, the
Company may, in addition and supplementary to other rights and remedies existing
in its favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security). In addition, Executive agrees that in the event a court of competent
jurisdiction finds that Executive violated Sections 1, 2, 3, and/or 4, any time
periods set forth in those Sections shall be tolled until such breach or
violation has been cured. Executive further agrees that the Company shall have
the right to offset the amount of any damages resulting from a breach by
Executive of Sections 1, 2. 3, and/or 4 against any payments due Executive under
this Agreement. The Parties agree that if one of the Parties is found by a court
of competent jurisdiction to have breached this Agreement, the breaching Party
will be required to pay the non-breaching Party’s reasonable attorneys’ fees and
costs.

(p) WAIVER OF TRIAL BY JURY.

i. WAIVER. THE PARTIES EACH WAIVE THE RIGHT TO TRIAL BY JURY WITH REGARD TO ALL
DISPUTES (AS DEFINED IN THIS PARAGRAPH). For the purpose of this provision, the
term “DISPUTES” means any controversy or claim (including all claims pursuant to
common and/or statutory law) between Executive and the Company and/or any
Company Affiliate(s) as applicable. The term DISPUTES includes, without
limitation, all controversies and/or

 

9



--------------------------------------------------------------------------------

claims relating to this Agreement and/or arising out of and/or relating to the
subject matter of this Agreement, Executive’s employment with the Company or any
Company affiliate(s), and/or Executive’s termination or resignation from
employment with same, regardless of whether the employment termination or
resignation is voluntary, involuntary, for cause, or not for cause.

ii. ACKNOWLEDGEMENT OF KNOWING & VOLUNTARY JURY TRIAL WAIVER. By executing this
Agreement, Executive acknowledges that (a) Executive has been advised by virtue
of this part of the Agreement to consult with an attorney regarding the terms of
this Agreement, including the waiver of trial by jury; (b) Executive has
consulted with, or had sufficient opportunity to consult with, an attorney of
Executive’s own choosing regarding the terms of this Agreement, including the
waiver of trial by jury; (c) Executive has read this Agreement and fully
understands the terms of this agreement and their import; and (d) Executive is
entering into this Agreement, including the waiver of trial by jury, knowingly,
voluntarily, of Executive’s own free will, and without any coercion, undue
influence, threat, or intimidation of any kind.

(q) Settlement of Existing Rights. In exchange for the other terms of this
Agreement, Executive acknowledges and agrees that: (a) Executive’s entry into
this Agreement is a condition of employment and/or continued employment with the
Company, as applicable; (b) except as otherwise provided herein, this Agreement
will replace any existing similar or overlapping agreement between the Parties
and thereby act as a novation, if applicable; (c) in consideration for this
Agreement, Executive is being provided with access to proprietary information,
trade secrets and other Confidential Information to which Executive has not
previously had access; (d) all Work Product developed by Executive during any
past employment with the Company, and all goodwill developed with the Company’s
clients, customers, vendors, and/or other business contacts by Executive during
any past employment with the Company, is the exclusive property of the Company;
and (e) all Company information and/or specialized training accessed, created,
received, or utilized by Executive during any past employment with the Company,
will be subject to the restrictions on Confidential Information described in
this Agreement, as applicable, whether previously so agreed or not.

(r) Voluntary Agreement. Each Party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
Party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement will
be construed as if drafted jointly by the Parties and no presumption or burden
of proof will arise favoring or disfavoring any Party because of authorship of
any provision of this Agreement. Except as expressly set forth in this
Agreement, neither the Parties nor their affiliates, advisors and/or their
attorneys have made any representation or warranty, express or implied, at law
or in equity with respect of the subject matter contained herein. Without
limiting the generality of the previous sentence, the Company, its Affiliates,
advisors, and/or attorneys have made no representation or warranty to Executive
concerning the state or federal tax consequences to Executive, if any, regarding
the transactions contemplated by this Agreement.

(s) Survival of Covenants. The provisions of this Agreement that, by their own
terms, apply after the Termination Date (including, without limitation, the
applicable provisions Sections 1, 2, 3, 4, and 5031, shall survive the
termination or resignation of Executive’s employment with the Company
(regardless of whether the employment termination or resignation is voluntary,
involuntary, for cause, or not for cause) and shall remain in full force and
effect after such termination or resignation, as applicable according to their
terms. Executive further agrees to notify all future persons or businesses, with
which he becomes affiliated or employed by, of the restrictions set forth in
Sections 1, 2, 3, and 4, prior to the commencement of any such affiliation or
employment.

 

10



--------------------------------------------------------------------------------

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS}

 

11



--------------------------------------------------------------------------------

NOTICE: THIS AGREEMENT INCLUDES RESTRICTIVE COVENANTS REGARDING COMPETITION AND
WAIVER OF TRIAL BY JURY.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

 

12